Per Curiam. Attorney R.S. McCullough, counsel for appellant Antonio Ayers, appeared for a hearing before this court on May 14, 1998, to show cause why he should not be held in contempt for fading to file his client’s brief on or before March 25, 1998, a final extension date, as previously ordered. Ayers v. State, 333 Ark. 116, 968 S.W.2d 591 (1998). During the hearing conducted on May 14, 1998, we accepted Mr. McCudough’s gudty plea for fading to file his client’s brief prior to the final extension date of March 25, 1998. Mr. McCullough has taken responsibility for his fadure to file the brief, but he has also submitted certain materials and statements in mitigation when making his plea.  Based upon the foregoing, we hold that R.S. McCullough is in contempt for fading to file his client’s brief in a timely manner, and we fine him $250.00. A copy of this opinion wid be forwarded to the Committee on Professional Conduct.